OPINION of the Court,
Ch. J. Boyle
This Was an action in the Boon circuit court, for a trespass assault and battery, and false imprisonment, alleged to have been committed in Dearborn county, in the Indiana territory. Upon a general demurrer to the declaration, the circuit court gave judgment for the defendant; to which the plaintiff prosecutes this writ of error.
The only question is, whether, as the injury was done in the Indiana territy, the action will lie in a court of this state r
This question does not admit of a doubt. • The case of Mostyn vs. Fabeigas, Cowp. 161, is a case in point. In that case an action was brought in the court of Common Pleas in England, for trespass and false imprison-mentí committed in the island of Minorca. On a writ of error to a judgment of the common pleas, the court of King’s Bench held that the action would lie.
There are indeed cases in which an action would not lie in the courts of this commonwealth for an injury done beyond the limits of the state. The true distinction is between local and transitory actions. The former can only be brought where the cause ot action arose, but the latter may be brought wherever the tie - fendant may be found. There can be no question that the action in the present case is of the latter description.
The judgment of the cirluit court is therefore erroneous, and must be reversed with costs, the cause remanded, with directions that the defendant, if he should in due time apply for that purpose, may have leave to withdraw his demurrer and plead, but il he shall . not make Such application that the circuit court enter *459judgment for the plaintiff upon the demurrer*, and award a writ of inquiry, and that such other and further proceedings oe had therein as are agreeable to law and not inconsistent with the foregoing opinion.